Miner, J.
Among other matters it is alleged in the complaint, in substance, that plaintiffs are the owners in fee of certain lands therein described, which lie adjoining Utah Lake, and which are bounded on the .south by the meander line of the lake, and that since said lands were surveyed and the meander line fixed, the waters of the lake have receded, and by accretion and reliction the patented lands have increased; that plaintiffs are the owners of said adjoining and accretion lands. Upon this point defendants deny the ownership of the plaintiffs in any lands described in the complaint, deny the possession of plaintiffs to the land derived by accretion, and claim to own the same.
The record shows that in 1856 the United States surveyed and patented section 10, Tp. 7, S. range 2 east, which lies adjacent to Utah Lake, a large body of water in Utah county. Sec. 10 being incomplete a-meander line was established at or near the water’s edge, and lots 1, 2, and 3 were marked as composing a portion of the section as fractional lots, and.the meander line formed a southerly boundary to the lots. All lying south of the meander line was represented as water on the government maps and plats. In 1872 lots 1, 2, and 3, and other portions of section 10 were patented to one Eggertsen, and he conveyed a portion of the land so patented to him by the *24United States to the defendant Peay in three separate conveyances, described by metes and bounds, the boundary of which, as explained by the testimony, included those parts of lots 1, 2, and 3, down to the meander line of the lake, as established by the government survey. Peay thereafter conveyed said and other lands in section 10 to James H. Bacon, trustee. So far as we are able to discover this deed covered land south of the meander line so called. This trust deed to Bacon was foreclosed and the same property was conveyed to Tunnecliffe who thereafter, on April 1, 1898, conveyed to the plaintiffs who went into possession. After this conveyance the defendant committed trespass on the land between the said old meander line and the lake. This action was brought to enjoin the defendant from' committing trespass and interfering with plaintiff’s possession thereof and to quiet title thereto.
Plaintiffs contend that the southern boundary of lots 1, 2 and 3 extends to and is identical with the meander line established by the United States survey, and that they are the owners of all lands lying south of said meander line to the lake; that since said lands were surveyed and the meander line of the lake fixed, the waters of the lake have receded, and that by accretion and reliction the patented lands have increased and belong to the owners of the patented lands, notwithstanding the deeds conveyed the lands by metes and bounds to the meander line, and south of it, but did-not in words convey lands to the meander line by name. This seems to be the principal question in the case. There were no reservations in these deeds. The patent conveyed to-the meander line. Subsequent conveyances in the chain of title to the plaintiffs conveyed to the meander line, and one of the deeds conveying 57 acres to the plaintiffs^ conveyed lands to and *25south of tbe meander line that was made by accretion and reliction since tbe patent to lots 1, 2 and 3. The admissions of th¿ defendant show that if he lost the land described in the deed on foreclosure, he would also lose the land he conveyed by accretion while he owned it, and such admissions also show the meander line to be at a point described in two of the deeds. By failing to deny, the answer admits the allegations in the complaint that the lands conveyed to plaintiffs are bounded on the south by the meander line of the lake, and that such southern boundary line of lots 1, 2 and 3 to the meander line are coterminous.
After a careful examination of the evidence, and the admissions in the pleadings, we find the principal facts, as heretofore stated, to be substantially correct. We also find the testimony, so far as relevant was properly admitted, and that the material findings are established by the evidence. The plaintiffs are shown to be the owners of the patented land to the meander line, as established by the government survey. This ownership carried with it the right of possession to all lands that were formed by accretion or reliction below such lands to the water’s edge. The government reserves no rights to accretion lands, or lands in the waters of the lake.
When the appellant conveyed the land owned by him adjoining the lake, he conveyed his right to such lands that had or would attach to it by accretion or reliction as an incident to his riparian ownership. The reason given for the rule is that the riparian owner is likely to lose soil by the encroachment of the water, he should also have the benefit of such as would be gained from the same source.
So far as we are able to discover it is held by all authorities that the water’s edge and not the meander line is the *26real boundary of the land thus located and conveyed by patent from the government along the shores of meandering lakes; and the owner of such land so bounded has a right to follow the water as it recedes, and is entitled to all the land which might be added thereto by recession or accretion.
No authorities have been cited by the appellants, nor have we been able to find any which changes this rule in cases of this character.
We refrain from further discussion of the question because the general principles governing such cases, with reference to riparian rights, were fully discussed and decided by this court in Poynter v. Chipman, 8 Utah, 442, and Knudsen v. Omanson, 10 Utah, 120.
See, also, as sustaining the position taken, Mitchell v. Small, 140 U. S. 412; Lamprey v. State, 18 L. R. A. 670; Hardin v. Jordan, 140 U. S. 381; Jeffries v. East O. L. Co., 134 U. S. 196.
We find no reversible error in the record. The judgment of the district court is affirmed, with costs, but the findings and decree should be modified in accordance with this opinion.
Baktch, C. J., concurs.